Title: From George Washington to Abraham Yates, Jr., 8 September 1776
From: Washington, George
To: Yates, Abraham Jr.



Sir.
[New York, 8 September 1776]

I have just reciev’d the resolve of your Convention respecting the removal of the bells belonging to the different churches & public edifices in this City, to New ark in the Province of New-Jersey; The measure I highly approve of, & shall accordingly have it carried into execution.
I have lately been coversing with Genl Clinton concerning the defence of the forts on the high lands, who agrees with me in sentiment, that the force already there, is by no means sufficient; I should therefore concieve it would be greatly in advancement of the service, if you would cause a reinforcement of Militia amounting to about six hundred, to be sent there from the Counties of Ulster and Orange or any other that may be most proper & convenient; They may be usefully and importantly imploy’d, as well in the defence of the Highlands, in case they should be attacked, as in erecting new works and fortifications, by which they may be rendered more secure. I am Sir yr most Obed. Servt

G: Washington

